    Case 4:20-cv-02515 Document 27 Filed on 09/21/20 in TXSD Page 1 of 14



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION



FIEL Houston, Inc., et al.,


       Plaintiffs,
                                                    Case No. 4:20-cv-2515

                     v.


Chad F. Wolf, Acting Secretary of the U.S.          Date: September 21, 2020
Department of Homeland Security, et al.,


      Defendants.




    PLAINTIFF’S RESPONSE TO DEFENDANTS’ OPPOSITION TO
  MOTION FOR PRELIMINARY INJUNCTION AND MEMORANDUM IN
               SUPPORT OF MOTION TO DISMISS


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

      Defendants, in lieu of an answer, filed an opposition to Plaintiff’s motion for

preliminary injunction and a memorandum in support of their motion to dismiss. In
                                        1
     Case 4:20-cv-02515 Document 27 Filed on 09/21/20 in TXSD Page 2 of 14



 that opposition and memorandum, Defendants argue that Plaintiff’s amended

 complaint should be dismissed for lack of jurisdiction, under Federal Rule of Civil

 Procedure (“FRCP”) 12(b)(1), and failure to state a claim, under FRCP 12(b)(6). See

 ECF No. 23. They further argue that Plaintiffs have not demonstrated that they meet

 the requirements for a grant of a preliminary injunction. Accordingly, Defendants

 maintain that Plaintiffs’ motion for preliminary injunction should be denied.

      Plaintiffs respectfully maintain that Defendants’ arguments are legally

erroneous and without merit because this court does not lack jurisdiction over their

claims, Plaintiffs have indeed stated a valid claim upon which relief can be granted,

and they have demonstrated they meet each requirement for granting a preliminary

injunction. Accordingly, Plaintiffs move this Court to dismiss Defendants’ request to

deny a preliminary injunction and to dismiss Plaintiffs’ complaint.

                                    I. ARGUMENT

                A. Plaintiffs have not challenged a final agency action

      Defendants first argue that this Court lacks jurisdiction because there has been

no final agency action in this case. See ECF No. 23 at 10-11. Specifically, Defendants

assert that the steps that the Department of Homeland Security (“DHS”) took after the

Supreme Court’s decision in Dep’t of Homeland Sec. v. Regents of the Univ. of

California, 140 S. Ct. 1891 (2020) were merely steps towards a final agency action,

which Defendants contend is the memorandum by Chad F. Wolf issued on July 28,

                                          2
     Case 4:20-cv-02515 Document 27 Filed on 09/21/20 in TXSD Page 3 of 14



2020. Id. at 11-12. There are two problems with Defendants’ arguments.

      First, Plaintiffs are not challenging the Wolf memorandum. Rather, Plaintiffs

are challenging the failure of the U.S. Citizenship and Immigration Services

(“USCIS”) to accept and adjudicate initial Deferred Action for Childhood Arrivals

(“DACA”) after the Supreme Court’s decision in Regents. Plaintiffs maintain that

after Regents, the USCIS is required to accept and adjudicate all initial DACA

requests. Because the USCIS has refused to do so, it has unlawfully withheld agency

action and violated the Administrative Procedure Act (“APA”), 5 U.S.C. § 706(1).

      Second, Plaintiffs maintain that in this case, agency inaction is final such that

judicial review is warranted. See Sierra Club v. Peterson, 228 F.3d 559, 568 (5th Cir.

2000) (“In certain circumstances, agency inaction may be sufficiently final to make

judicial review appropriate.”). The USCIS has refused to act and accept initial DACA

applications, even though the Supreme Court and the District Court in Casa De

Maryland, et al., v. U.S. Dep’t of Homeland Sec., 8:17-cv-02942-PWG (Dist. MD,

Jul. 17, 2020), have stated that the DACA recission was invalid and DACA returns to

its pre-2017 rescission status. In Plaintiffs view, therefore, this Court can review the

USCIS’s decision not to act and compel the USCIS to accept new DACA applications.

                    B. DHS has withheld mandatory agency action

      Defendants next argue that the DHS has not withheld mandatory agency action

that is “demanded by law.” See ECF No. 23 at 13. In Defendants’ view, nothing in


                                           3
     Case 4:20-cv-02515 Document 27 Filed on 09/21/20 in TXSD Page 4 of 14



the 2012 DACA memo, the Supreme Court’s decision in Regents, or the Casa De

Maryland case, prohibits DHS’s ability to change DACA or forces the DHS to accept

new DACA applications. Id. However, Regents and Casa De Maryland make it clear

that: (1) DACA was unlawfully rescinded; and (2) DACA returned to its pre-2017

recission status. So, even if the 2012 memorandum is not a legally binding

commitment and does not confer any substantive rights on individuals, it must be

followed because a Federal Court has explicitly stated as much. See Order at 3, Casa

De Marlyand (“The rescission of the DACA policy is VACATED, and the policy is

restored to its pre-September 5, 2017 status.”).

                 C. Plaintiffs do not lack standing to bring this action

      Defendants next argue that Plaintiffs lack standing to bring this action because

they have not suffered any injuries, as none of the Plaintiffs filed an initial DACA

application during the period between the Regents decision and the issuance of the

Wolf memorandum. See ECF No. 23 at 16-17. Plaintiffs disagree.

      For standing under Article III of the Constitution, a plaintiff must have suffered

an “injury in fact,” meaning harm to a legally protected interest that is 1) “concrete

and particularized” and “actual or imminent;” 2) “fairly traceable to: the challenged

conduct; and 3) “likely to be redressed” by a favorable decision. Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560-61 (1992) (internal citations omitted).

      In this case, Plaintiffs have suffered a harm that is actual, concrete, and


                                           4
      Case 4:20-cv-02515 Document 27 Filed on 09/21/20 in TXSD Page 5 of 14



particularized because Plaintiffs are unable to apply for DACA, get work

authorization, and parole so that they can travel.1 The injury—the inability to apply

for DACA—is entirely traceable to the DHS’s decision to not accept and adjudicate

new DACA applications. Finally, Plaintiffs’ injuries will be redressed by a favorable

decision from this Court because if the Court grants their injunction request Plaintiffs

will be able to file their initial DACA applications for the USCIS to adjudicate them.

       Defendants also assert that even if Plaintiffs have standing in this case, the

government is not defying the Regents decision, but has even complied with it. This

is entirely false. The USCIS and the DHS made statements after the Regents decision

stating that said decision was erroneous and that it would not be followed. See ECF

No. 1 at ¶ 5-7. This is evident by the fact that the DHS rejected an initial DACA

application after the Regents decision. Id. at Exh. 4.2 Therefore, it is clear that the

DHS is openly defying the Regents decision, contrary to Defendants’ argument.

                               D. DHS has abused its discretion

       Defendants contend that the DHS’s interlocutory decision to hold initial DACA

applications pending the issuance of the Wolf memorandum was not an abuse of

discretion because: (1) DHS’s actions were reasonable; and (2) DHS has not departed


1
 Plaintiff FIEL Houston, Inc., has suffered an injury because as an organization they are unable to
proceed with their mission and assist people in filing for initial DACA applications.
2
  The DHS makes the assertion that the DACA application for the particular individual was rejected
because the individual failed to meet the requirements for DACA. See ECF No. 23 at 25, n. 8. There
is, however, no evidence to support that conclusion.
                                                5
      Case 4:20-cv-02515 Document 27 Filed on 09/21/20 in TXSD Page 6 of 14



from its prior course of settled adjudication. See ECF No. 23 at 20-21. Both points are

unavailing.

      The DHS’s actions were not reasonable because the Regents and Casa De

Maryland decisions explicitly stated that DACA returned to its pre-2017 rescission

status. Therefore, the DHS was required to accept and adjudicate initial DACA

applications under the original 2012 DACA memorandum, which they refused to do.

And by failing to accept new applications, in accordance with binding legal authority

from the U.S. Supreme Court and the Federal District Court, the DHS’s actions were

not reasonable.

      With respect to departing from a prior course of settled adjudication, the DHS,

prior to the 2017 rescission, was accepting and adjudicating initial DACA

applications. Now that the Supreme Court has held the rescission of DACA was

invalid, the DHS is required to accept and adjudicate applications in accordance with

the 2012 DACA memorandum. By refusing to do that, the DHS is departing from its

prior course of settled adjudication, and thus, has abused its discretion. See INS v.

Yang, 519 U.S. 26, 32 (1996) (“Though an agency’s discretion is unfettered at the

outset, if it announces and follows—by rule or by settled course of adjudication—a

general policy by which its exercise of discretion will be governed, an irrational

departure from that policy (as opposed to an avowed alteration of it) could constitute

action that must be overturned as ‘arbitrary, capricious, [or] an abuse of discretion’”);


                                           6
     Case 4:20-cv-02515 Document 27 Filed on 09/21/20 in TXSD Page 7 of 14



Lugo-Resendez v. Lynch, 831 F.3d 337, 338 (5th Cir. 2016) (finding the BIA abuses

its discretion when it issues a decision that is based on unexplained departures from

regulations or established policies); Wong Wing Hang v. INS, 360 F.2d 715, 718-19

(2d Cir. 1996) (finding that an agency abuses its discretion when it inexplicably

departs from prior procedures).

      Defendants further argue that the Wolf memorandum was based on

consideration of the relevant record, its reasoning was thoroughly explained, and it is

consistent with the Supreme Court’s decision in Regents. See ECF No. 23 at 20-21.

Therefore, there was no abuse of discretion. Id. Once again, Plaintiffs are not

challenging the Wolf memorandum and, in fact, they filed their amended complaint

before the aforementioned memorandum was issued. Instead, they are challenging the

fact that the DHS unlawfully withheld agency action after the Regents and Casa De

Maryland decisions. And because the DHS is failing to follow binding precedent,

there was an abuse of discretion present in this case. See INS v. Yang, 519 U.S. 26, 32

(1996) (finding that the government abuses discretion by departing from prior

precedent).

          E. Plaintiffs’ Equal Access to Justice Act (“EAJA”) claim is valid

      Defendants argue that Plaintiffs’ EAJA claim should be dismissed because

Plaintiffs cannot prevail in this action. See ECF No. 23 at 27-28. As noted above,

however, Plaintiffs maintain that they can prevail on their APA claims before this


                                          7
     Case 4:20-cv-02515 Document 27 Filed on 09/21/20 in TXSD Page 8 of 14



Court. As such, Plaintiffs would be entitled to EAJA fees and costs. See 28 U.S.C. §

2412(d)(1)(A); Sims v. Apfel, 238 F.3d 597, 600-02 (5th Cir. 2001).

                        F. Plaintiffs are entitled to injunctive relief

      Defendants argue that Plaintiffs are not entitled to injunctive relief because: (1)

Plaintiffs are not likely to succeed on the merits of their APA claim; (2) Plaintiffs

have not established irreparable harm will result absent an injunction; and (3) the

balance of equities and the public interest weigh against an injunction. Respectfully,

Defendants’ arguments are without merit and should be dismissed.

                        i. Plaintiffs are likely to succeed on the merits

      With respect to success on the merits, Plaintiffs maintain that they are likely to

succeed on their APA claims, as discussed supra and in Plaintiffs’ motion for

preliminary injunction (ECF No. 11 at 3-6). Accordingly, Plaintiffs meet the first

requirement for a preliminary injunction to be granted in this case.

                  ii.      Plaintiffs are likely to suffer irreparable harm

      Regarding irreparable harm, the Defendants argue that Plaintiffs have not put

forth evidence to support the assertion that they will suffer irreparable harm if an

injunction is not granted. See ECF No. 23 at 28. Specifically, Defendants assert that

Plaintiffs have not shown that there will be imminent, nonspeculative harm because

there is no reason that they are likely to be removed from the United States before

their lawsuit can be resolved. Id. at 29. Defendants make that assertion because the


                                            8
          Case 4:20-cv-02515 Document 27 Filed on 09/21/20 in TXSD Page 9 of 14



removal process is lengthy and there is no reason to believe Plaintiffs will be targeted

for enforcement action, that they will be placed in removal proceedings, and that those

proceedings will conclude before this Court can rule on motions for summary

judgment. Id.

          As noted in Plaintiffs’ motion for preliminary injunction, Plaintiffs who have

final orders of removal can be targeted, picked up by Immigration and Customs

Enforcement (“ICE”) at any time, and physically deported from the United States.

ICE has once again begun widespread raids against those individuals who are in the

United States illegally.3 Those raids have resulted in over 2000 people being detained

as of September 1, 2020, with 125 of those people being from Central and South

Texas.4

          Once an individual is detained, the physical removal process can occur quickly.

For instance, if an individual is from Mexico, they can be removed within days. It is,

therefore, entirely reasonable to conclude that if any Plaintiffs with a final removal

order are detained by ICE, they can be quickly removed from this country prior to this

Court making any decision on the outcome of this case, either through adjudicating a

summary judgment motion or after trial.

          With respect to those Plaintiffs who do not have final removal orders, if they



3
 De La Cretaz, Britini. ICE Is Using COVID-19 As An Excuse To Raid Homes & Detain Undocumented People (Sep.
2, 2020). https://www.refinery29.com/en-us/2020/09/10002503/ice-raids-la-new-york-texas-covid-19-increase.
4
    Id.
                                                    9
     Case 4:20-cv-02515 Document 27 Filed on 09/21/20 in TXSD Page 10 of 14



are detained by ICE and placed in potentially lengthy removal proceedings, they will

have no choice but to accept an order of voluntary departure or a removal order if they

are not otherwise eligible for relief from the court. In any event, those Plaintiffs would

have to leave the United States and their entire lives would be destroyed. If this case

goes to trial, which could take up to a year or more, then Plaintiffs would suffer

irreparable harm prior to the conclusion of this case.

      Defendants lastly argue that Plaintiffs will not suffer irreparable harm absent

an injunction because Plaintiffs would not receive an immediate benefit if the USCIS

is forced to accept initial DACA applications. See ECF No. 23 at 30. According to

Defendants, it takes six to eight months to process a DACA request. Id. Because of

that, Defendants assert that Plaintiffs are unlikely to get approved for DACA before

this Court can reach a judgment on the underlying claims. Id. at 31.

      While it may be true that it takes six to eight months to adjudicate initial DACA

applications, employment authorization requests, and advance parole documents for

Plaintiffs, they could easily be approved for those requests prior to this Court reaching

a judgment on the underlying claim because, as noted above, if this case goes to trial,

it will take at least a year for the Court to reach the merits. Therefore, Defendants’

argument to the contrary is without merit.

      In sum, Plaintiffs maintain that they will likely face imminent, nonspeculative,

and irreparable harm if a preliminary injunction is not granted at this time. See Winter


                                             10
     Case 4:20-cv-02515 Document 27 Filed on 09/21/20 in TXSD Page 11 of 14



v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008) (finding that the grant of a

preliminary injunction is appropriate if the plaintiff can demonstrate irreparable harm

is likely to occur absent the grant of the injunction); Allied Home Mortgage Corp. v.

Donovan, 830 F. Supp. 2d 223, 227 (S.D. Tex. 2011) (finding that the harm must be

“actual and imminent, not speculative or remote). Accordingly, Plaintiffs’ motion for

preliminary injunction should be granted over Defendants’ opposition.

      iii.   The balance of equities and public interest weigh in favor of an
             injunction

      Defendants lastly argue that the balance of equities and the public interest

weigh against granting a preliminary injunction in this case. See ECF No. 23 at 31.

For support of that position, Defendants assert that injunctive relief in this case would

frustrate and displace the Acting Secretary’s judgment as to how to exercise

prosecutorial discretion and his judgment as to how to best balance the relevant

interests in adjudicating DACA applications. Id. at 30-31.

      Contrary to Defendants’ position, forcing the USCIS to accept new DACA

applications would not frustrate the Acting Secretary’s ability to run DACA. It would

merely require him to do what the Regents and Casa De Maryland cases mandate—

accept and adjudicate initial DACA applications in accordance with the 2012 policy

memorandum. USCIS has acted unlawfully and “there is generally no public interest

in the perpetuation of unlawful agency action.” League of Women Voters of U.S. v.

Newby, 838 F.3d 1, 12 (D.C. Cir. 2016). Therefore, in Plaintiffs’ view, the

                                           11
     Case 4:20-cv-02515 Document 27 Filed on 09/21/20 in TXSD Page 12 of 14



Government would suffer no harm if an injunction is granted in this matter.

      Moreover, the public interest will be served if this Court were to require the

USCIS to accept initial DACA applications. As noted in Plaintiff’s motion for

preliminary injunction, the DACA program has already been a great benefit to the

public interest because it has brought many advantages to the economy of the United

States. See ECF No. 11 at 9-10.

      Allowing initial applications to be accepted will allow thousands of new

individuals to be brought into the work force, which will further support the economy.

Id. This, in addition to the fact that the U.S. immigration laws are based on promoting

family unity, and it is always in the interests of governmental agencies to adhere to

binding legal precedent, Plaintiffs’ maintain that the public interest weighs in favor

of granting an injunction.

                                   II. CONCLUSION

       Plaintiffs maintain that this case should not be dismissed under FRCP

 12(b)(1), for lack of subject-matter jurisdiction, because Plaintiffs are challenging

 an agency action that is being unlawfully withheld. Nor should Plaintiffs’ complaint

 be dismissed under FRCP 12(b)(6) because Plaintiffs have stated a valid claim under

 the APA for which relief can be granted.

       Finally, Plaintiffs’ motion for preliminary injunction should be granted

 because Plaintiffs have indeed met all the requirements for such relief.


                                          12
Case 4:20-cv-02515 Document 27 Filed on 09/21/20 in TXSD Page 13 of 14



                                      Respectfully submitted,

                                      /s/ Raed Gonzalez
                                      Raed Gonzalez, Esq.
                                      Counsel of Record for Plaintiff
                                      2200 Southwest Freeway, Suite 550
                                      Houston, Texas 77098
                                      Phone: (713) 481-3040
                                      Fax: (713) 588-8683
                                      rgonzalez@gonzalezolivierillc.com




                                 13
  Case 4:20-cv-02515 Document 27 Filed on 09/21/20 in TXSD Page 14 of 14




                       CERTIFICATE OF SERVICE

      I hereby certify that on September 21, 2020, the foregoing Response was

served upon Defendants via the Court’s CM/ECF filing system.

                                          /s/ Raed Gonzalez



                                          Raed Gonzalez, Esq.
                                          Counsel of Record for Plaintiff




                                     14
